February 15, 2008


Ms. Macey Reasoner Stokes
Baker & Botts L.L.P.
910 Louisiana St., One Shell Plaza
Houston, TX 77002-4995

Honorable Guy Herman
Judge, Probate Court No. 1
Travis County Courthouse
P. O. Box 1748
Austin, TX 78767

Mr. David Roy Nelson
Akin Gump Strauss Hauer & Feld, L.L.P.
300 Convent St., Suite 1500
San Antonio, TX 78205


Mr. John Sjoberg
Jackson, Sjoberg, McCarthy & Wilson, LLP
711 West 7th Street
Austin, TX 78701

Mr. Michael C. McCrea
Dubois, Bryant, Campbell & Schwartz, LLP
P. O. Box 909
Austin, TX 78767

Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984


Ms. Jacqueline M. Stroh
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209

Honorable Deborah G. Hankinson
Law Offices of Deborah Hankinson PC
2305 Cedar Springs Road, Suite 230
Dallas, TX 75201-6955


Mr. Bruce V. Griffiths
Consumer Protection & Public Heath Division
P.O. Box 12548
Austin, TX 78711

Mr. J. A. (Tony) Canales
Canales & Simonson, P.C.
P.O. Box 5624
Corpus Christi, TX 78465-5624

Mr. Marcos G. Ronquillo
Godwin Pappas Langley Ronquillo, LLP
1201 Elm Street, Suite 1700
Dallas, TX 75270

Mr. Sam A. Westergren
615 Leopard Street, Suite 516 A
Corpus Christi, TX 78476

Mr. Stephen Jody Helman
Osborne & Helman, L.L.P.
301 Congress, Suite 1910
Austin, TX 78701

RE:   Case Number:  04-0607
      Court of Appeals Number:  13-04-00337-CV
      Trial Court Number:  395, 395A, 395B, 395C

Style:      IN RE  THE JOHN G. & MARIE STELLA KENEDY MEMORIAL FOUNDATION

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced-cause. (Justice O'Neill not sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Veronica   |
|   |Vela           |